Title: To George Washington from Thomas Sim Lee, 30 August 1781
From: Lee, Thomas Sim
To: Washington, George


                        
                            Sir
                            Annapolis 30 August 1781 In Council
                        We are honored by your Excellencys Letter of the 27th and we receive with the greatest satisfaction the
                            intelligence of the approach of the Fleet of our generous Ally. You may rely, Sir, on every exertion that it is possible
                            for us to make, to accelerate the movements of the Army, on an Expedition, the success of which must hasten the
                            establishment of the Independence of America, and releive Us from many of the calamities of War. Orders have issued for the
                            impressing every Vessel belonging to the State and forwarding them, without delay to the head of Elk: but we are sorry to
                            inform your Excellency that since the Enemy has had possession of the Bay, our number of sea vessels and craft has been so
                            reduced by captures, that we are apprehensive what remains, will not transport so considerable a Detachment. We have
                            directed the State officers, to procure immediately by purchase or seizure, 5000 head of Cattle and a large quantity of
                            Flour. there is very little salt provision in the State, but what can be obtained we trust will be collected. Part of the
                            provision will be deposited at the Head of Elk, Baltimore Town, and George Town, most of the cattle will be kept in good
                            pastures, not far distant from the Bay and Rivers, so, that they may with ease be forwarded to any point, where they may
                            be required. We have directed sufficient quantities of Forage to be laid in, at the Head of Elk, Baltimore Town and George
                            Town, for the use of the Army. The third Regiment consisting of about 600 men, under the command of Col. Adams marched
                            from this City, last Tuesday and about 700 of the new Levies now here, will move in a few days.
                        Every aid that can be given Mr Morris will be afforded with the utmost chearfulness and alacrity. We have the
                            honor to be with the highest personal respect and esteem your Excellencys mo. obedt & mo. hble Servt
                        
                            Tho: S: Lee
                        
                    